Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 13, 2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “said disc-shaped portion (Applicant’s x21; Figure 1, 3-7) being adapted to directly support one or more substrates on said upper zone”, “upper zone”, “lower zone” must be shown or the features canceled from the claims. No new matter should be entered. There is no “direct support” by the claimed disc-shaped portion (Applicant’s x21; Figure 1, 3-7) because element 603; Figure 6 for example is intervening.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “suitable for”, “adapted to be”, “being adapted to” in claims 1 and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tompa; Gary S. (US 7985295 B1) in view of Mailho; Robert D. et al. (US 6031211 A). Tompa teaches an apparatus comprising an epitaxial deposition reactor (12; Figure 1) including at least one susceptor (Figure 3, 5-Applicant’s 2; Figure 3-6) comprising a disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) with an upper zone and a lower zone and a cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) with an upper zone and a lower zone, said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) being adapted to directly support (see above drawing objection) one or more substrates on said upper zone; wherein said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) and said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) are coaxial; wherein the lower zone of said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) and the upper zone of said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) are joined together directly (interface of 32/36; Figure 5) or through an intermediate portion (see above 112(b)) so that heat can flow by conduction from said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) to said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7); and wherein said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) and said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7), or said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7), said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7), and said intermediate portion are made entirely of a material that is a heat conductor, electrically conductive, and suitable for being heated by electromagnetic induction (column 4; lines 33-37); wherein the epitaxial deposition reactor (12; Figure 1) further comprises a first inductor (34; Figure 3; 86,88; Figure 5-column 3; lines 4-28) adapted to directly heat said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) by electromagnetic induction (column 4; lines 33-37) and a second inductor (90; Figure 3,5; column 4; lines 22-39-Applicant’s 5; Figure 1) adapted to directly heat said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) by electromagnetic induction (column 4; lines 33-37) and indirectly heat said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7); wherein said first inductor (34; Figure 3; 86,88; Figure 5-column 3; lines 4-28) is flat; wherein said second inductor (90; Figure 3,5; column 4; lines 22-39-Applicant’s 5; Figure 1) is cylindrical or conical; wherein said first and second inductors (86,88,90; Figure 5-column 3; lines 4-28) are adapted to be power-supplied independently at different frequencies (“energy levels”; column 3; lines 35-40). 
Tompa further teaches;
The apparatus (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 1, wherein said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) and/or said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) are made entirely of a material (column 2; lines 2-14; column 3; lines 17-20) that is electrically conductive suitable for being heated by electromagnetic induction (column 4; lines 33-37; column 3; line 18), as claimed by claim 2
The apparatus (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 1 , wherein said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) and said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) and said intermediate portion are made in a single piece, as claimed by 
The apparatus (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 1 , wherein said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) is made in a single first piece and said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) is made in a single second piece, wherein said first and second pieces are fixed to one another, as claimed by claim 4. The Examiner assumes that each individually claimed component is a single piece as taught by Tompa.
The apparatus (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 1 , wherein said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) has a hole (5 are shown), as claimed by claim 5. 
The reactor (12; Figure 1; 12; Figure 1) according to claim 1, wherein said first inductor (34; Figure 3; 86,88; Figure 5-column 3; lines 4-28; 86, or 88; Figure 5; column 4; lines 35-40) adjustable through modification of its position and/or through modification of the mutual position of its turns, or wherein said second inductor (90; Figure 3,5; column 4; lines 22-39-Applicant’s 5; Figure 1; 90; Figure 5; column 4; lines 35-40-Applicant’s 5; Figure 1) is adjustable through modification of its position and/or through modification of the mutual position of its turns, as claimed by claim 15
The apparatus according to claim 1, wherein the heat conductor is graphite (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7), as claimed by claim 16
In the event that Tompa’s first and second inductors (86,88,90; Figure 5-column 3; lines 4-28) are not considered as adapted to be power-supplied independently at different frequencies (“energy levels”; column 3; lines 35-40), then, Mailho is cited as teaching a wafer processing chamber 
In the event that Tompa’s first and second inductors (86,88,90; Figure 5-column 3; lines 4-28) are not considered as adapted to be power-supplied independently at different frequencies (“energy levels”; column 3; lines 35-40), then, it would have been obvious to one of ordinary skill in the art at the time the invention was made for Tompa to control Tompa’s heating zones with frequency variations as taught by Mailho (column 7; lines 13-30).
Motivation for Tompa to control Tompa’s heating zones with frequency variations as taught by Mailho is for thermal management (column 8) imparting film uniformity control (column 1; lines 13-28).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 9, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tompa; Gary S. (US 7985295 B1) in view of Mailho; Robert D. et al. (US 6031211 A). Tompa is discussed above. Tompa further teaches an apparatus, comprising: an epitaxial deposition reactor (12; Figure 1) including at least one susceptor (Figure 3, 5-Applicant’s 2; Figure 3-6) comprising a disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) with an upper zone and a lower zone and a cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) with an upper zone and a lower zone, said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) being adapted to directly support one or more substrates on said upper zone; wherein said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) and said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) are coaxial; wherein the lower zone of said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) and the upper zone of said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) are joined together directly or through an intermediate portion so that heat can flow by conduction from said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) to said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7); and wherein said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) and said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7), or said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7), said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7), and said intermediate portion, are made entirely of a material (column 2; lines 2-14; column 3; lines 17-20) that is a heat conductor, electrically conductive, and suitable for being heated by electromagnetic induction (column 2; lines 2-14; column 3; lines 17-20); wherein the epitaxial deposition reactor (12; Figure 1) further comprises a first inductor (34; Figure 3; 86,88; Figure 5-column 3; lines 4-28) adapted to directly heat said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) by electromagnetic induction (column 2; lines 2-14; column 3; lines 17-20) and a second inductor (90; Figure 3,5; column 4; lines 22-39-Applicant’s 5; Figure 1) adapted to directly heat said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) by electromagnetic induction (column 2; lines 2-14; column 3; lines 17-20) and indirectly heat said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7); wherein said first inductor (34; Figure 3; 86,88; Figure 5-column 3; lines 4-28) is flat; wherein said second inductor (90; Figure 3,5; column 4; lines 22-39-Applicant’s 5; Figure 1) is cylindrical or conical; wherein said first and second inductors (34,90; Figure 3,5; column 4; lines 22-39) are adapted to be power-supplied independently at different frequencies (“energy levels”; column 3; lines 35-40) – claim 25. With respect to the claimed “heat conductivity”, all of Tompa’s illustrated components are “heat conductors” because no materials (column 2; lines 2-14; column 3; lines 17-20) are adiabatic walls. In other words, all real-world materials (column 2; lines 2-14; column 3; lines 17-20) conduct heat and thus have thermal conductivity.
Tompa does not teach Tompa’s apparatus (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 1 , comprising a drive shaft (Applicant’s 606; Figure 6) coupled with Tompa’s cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) adapted to transmit rotary movements to Tompa’s disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) through Tompa’s cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7), as claimed by claim 6
Tompa further does not teach:
Tompa’s apparatus (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 1 , wherein Tompa’s cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) has a through hole, wherein Tompa’s disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) has a seat (not shown by Applicant’s), and comprising Tompa’s lifting device (32+30; Figure 3,5-Applicant’s 681+682) adapted to lift substrates, wherein Tompa’s lifting device (32+30; Figure 3,5-Applicant’s 681+682) comprises Tompa’s stem (32; Figure 3-Applicant’s 682; Figure 6) and Tompa’s plate (30; Figure 3-Applicant’s 681; Figure 6) fixed to one another, wherein Tompa’s stem (32; Figure 3-Applicant’s 682; Figure 6) is arranged in said through hole and adapted to slide along said through hole, wherein Tompa’s plate (30; Figure 3-
wherein a ratio between the different frequencies (“energy levels”; column 3; lines 35-40) is between 5 and 20 - claim 25
The apparatus according to claim 1, wherein a ratio between the different frequencies ( “energy levels”; column 3; lines 35-40) is between 5 and 20, as claimed by claim 21
The apparatus according to claim 1, wherein a first frequency used for the first inductor (34; Figure 3; 86,88; Figure 5-column 3; lines 4-28) for the disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) is in the range from 2 KHz to 4 KHz, as claimed by claim 22
The apparatus according to claim 22, wherein a second frequency used for the second inductor (90; Figure 3,5; column 4; lines 22-39-Applicant’s 5; Figure 1) for the cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) is in the range from 20 KHz to 40 KHz, as claimed by claim 23
The apparatus according to claim 1, wherein a second frequency used for the second inductor (90; Figure 3,5; column 4; lines 22-39-Applicant’s 5; Figure 1) for the cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) is in the range from 20 KHz to 40 KHz, as claimed by claim 24
The apparatus according to claim 25, wherein a first frequency used for the first inductor (34; Figure 3; 86,88; Figure 5-column 3; lines 4-28) for the disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) is in the range from 2 KHz to 4 KHz, as claimed by claim 26
The apparatus according to claim 26, wherein a second frequency used for the second inductor (90; Figure 3,5; column 4; lines 22-39-Applicant’s 5; Figure 1) for the cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) is in the range from 20 KHz to 40 KHz, as claimed by claim 27

Mailho also teaches an inductively heated (column 6; lines 19-40) cylindrical or conical portion (portion 17 attached to 3; Figure 1-Applicant’s x22; Figure 1, 3-7) including Mailho’s drive shaft (3; Figure 1-Applicant’s 606; Figure 6) coupled with Mailho’s cylindrical or conical portion (portion 17 attached to 3-Applicant’s x22; Figure 1, 3-7), in particular with the lower zone (see above drawing objection) of Mailho’s cylindrical or conical portion (portion 17 attached to 3; Figure 1-Applicant’s x22; Figure 1, 3-7), and adapted to transmit rotary movements to Mailho’s 
Mailho further teaches:
Mailho’s susceptor (14+ 17; Figure 1-Applicant’s 2; Figure 3-6) according to claim 1 , wherein Mailho’s cylindrical or conical portion (portion 17 attached to 3; Figure 1-Applicant’s x22; Figure 1, 3-7) has a through hole (center hole of portion 17 attached to 3; Figure 1), wherein Mailho’s disc-shaped portion (17; Figure 1-Applicant’s x21; Figure 1, 3-7) has a seat (19/14 interface; Figure 1-not shown by Applicant’s), and comprising Mailho’s lifting device (top of 19/14 interface+19; Figure 3,5-Applicant’s 681+682) adapted to lift substrates, wherein Mailho’s lifting device (top of 19/14 interface+19; Figure 3,5-Applicant’s 681+682) comprises Mailho’s stem (19; Figure 1-Applicant’s 682; Figure 6) and Mailho’s plate (see annotated prior art-Applicant’s 681; Figure 6) fixed to one another, wherein Mailho’s stem (19; Figure 1-Applicant’s 682; Figure 6) is arranged in said through hole and adapted to slide along said through hole, wherein Mailho’s plate (see annotated prior art -Applicant’s 681; Figure 6) is arranged in said seat (19/14 interface; Figure 1-not shown by Applicant’s), as claimed by claim 9
Lastly, Mailho teaches six heated zones controlled at six distinct frequencies for optimized heat distribution (column 6, lines 47-61; column 7; lines 13-19; column 8; line 10) starting at 50kHz (column 5; lines 1-18).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tompa to add Mailho’s drive shaft (3; Figure 1-Applicant’s 606; Figure 6) and supporting components to Tompa’s apparatus. Further, for Tompa to optimize Tompa’s “energy levels” as taught by Mailho’s six heated zones controlled at six distinct frequencies (column 6, lines 47-61; column 7; lines 13-19; column 8; line 10).
drive shaft (3; Figure 1-Applicant’s 606; Figure 6) and supporting components to Tompa’s apparatus is for alternate, yet equivalent, means of averaging out “radiant heat non-uniformities” as taught by Tompa (column 3; lines 35-40) “depending on the requirements of the user” as taught by Tompa (column 3; lines 15-20). Motivation for Tompa to optimize Tompa’s “energy levels” as taught by Mailho’s six heated zones controlled at six distinct frequencies (column 6, lines 47-61; column 7; lines 13-19; column 8; line 10) is for thermal management (column 8) imparting film uniformity control (column 1; lines 13-28). Only result-effective variables can be optimized (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP2144.05.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tompa; Gary S. (US 7985295 B1) in view of Armstrong; Keith H. et al. (US 6072163 A) and, if necessary, Mailho; Robert D. et al. (US 6031211 A). Tompa and Mailho are discussed above. Tompa further teaches the apparatus (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 7, wherein said disc-shaped support (30; Figure 3,5-Applicant’s 603; Figure 6) has a shaped lower edge (beveled edge shown, not numbered; Figure 3,5) or said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) has a shaped upper edge, to allow handling of said disc-shaped support (30; Figure 3,5-Applicant’s 603; Figure 6) by a tool, as claimed by claim 8. Applicant’s claim italicized claim requirement are claim requirements of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
apparatus (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 1, also comprising a disc-shaped support (30; Figure 3,5-Applicant’s 603; Figure 6) adapted to directly support one or more substrates and rested on and in contact with said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7), as claimed by claim 7
Armstrong teaches a vertically actuated platen with variable spacing between heated disc-shaped support (20; Figure 1-Applicant’s 603; Figure 6) and cooled disc-shaped portion (26; Figure 1-Applicant’s x21; Figure 1, 3-7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tompa to add actuating means (32; Figure 1) as taught by Armstrong.
Motivation for Tompa to add actuating means (32; Figure 1) as taught by Armstrong is for thermal management as taught by Armstrong (column 10; lines 35-50).
Response to Arguments
Applicant’s arguments, see page 5, filed October 21, 2021, with respect to the rejection(s) of claim(s) 1-5 and 10-20 under 35 U.S.C. 102(a)(2) as anticipated by Tompa; Gary S. (US 7985295 B1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in view of 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tompa; Gary S. (US 7985295 B1) in view of Mailho; Robert D. et al. (US 6031211 A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The 
	/Rudy Zervigon/  Primary Examiner, Art Unit 1716